

Exhibit 10.2




RESTRICTED COMMON SHARE UNIT AWARD AGREEMENT


THIS RESTRICTED COMMON SHARE UNIT AWARD AGREEMENT (this “Agreement”) is entered
into as of [Date] (the “Effective Date”), by and between Whitestone REIT, a
Maryland real estate investment trust (the “Company”), and [Employee] (the
“Participant”). Capitalized terms not defined in this Agreement shall have the
meanings ascribed to such terms in the 2018 Long-Term Equity Incentive Ownership
Plan, as it may be amended from time to time (the “Plan”).


WHEREAS, the Company maintains the Plan, which is incorporated into and forms a
part of this Agreement, and the Participant is an Employee and has been selected
by the Committee to receive an award of Restricted Common Share Units under the
Plan.
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1. Restricted Common Share Unit Award. The Participant is hereby granted [ ]
Restricted Common Share Units (the “Units”) subject to the restrictions and on
the terms and conditions set forth in this Agreement (the “Award”). Each Unit
shall represent the right to receive one Common Share. The “target” number of
Units awarded is [ ] Units (the “Target Number of Units”); however, the actual
number of Units that vest (referred to in this Agreement as the lapsing of the
Period of Restriction) may range from zero to 200% of the Target Number of
Units, depending on the extent to which the applicable vesting conditions set
forth in the vesting schedule in Exhibit A are satisfied.


2. Restriction on the Units.


(a) Period of Restriction. Except as otherwise set forth herein, all the Units
issued to the Participant pursuant to this Agreement shall be subject to a
period of restriction (the “Period of Restriction”) during which the
Participant’s rights in and to such Units shall be subject to the limitations
and obligations set forth in this Section 2.


(b) Lapse of Period of Restriction. The Period of Restriction shall lapse in
accordance with the provisions of Exhibit A, which is attached hereto and forms
part of this Agreement. During the period that the Units are subject to the
Period of Restriction, such Units are referred to herein as “Restricted Units.”


(c) Delivery of the Common Shares. Subject to Section 2(d) below, upon the lapse
of the Period of Restriction with respect to a Restricted Unit, the Restricted
Unit shall be converted into the right to receive a Common Share, and the
Company will deliver to the Participant a Common Share for each such Unit on the
applicable date of the lapse of the Period of Restriction or as soon as
practicable (and in all events within 60 days) thereafter. The form of delivery
(e.g., a share certificate or electronic entry evidencing such shares) shall be
determined by the Company.


(d) Termination of Service. Notwithstanding any other provision of this
Agreement to the contrary, if the Participant’s service as an Employee
terminates for any reason (or no reason), other than the Participant’s death or
Disability, any Restricted Units that are subject to the Period of Restriction
on the date of the Participant’s termination shall be immediately forfeited by
the Participant and shall be automatically transferred to and reacquired by the
Company at no cost to the Company, and neither the Participant nor his or her
heirs, executors, administrators or successors shall have any right or interest
in such Restricted Units or the underlying Common Shares. In the event of the
Participant’s death or



--------------------------------------------------------------------------------



Disability, any Restricted Units that are subject to the Period of Restriction
on the date of death or Disability shall immediately vest and the Participant or
his or her heirs, executors, administrators or successors shall have the right
and interest in such Restricted Units.


3. No Rights as a Shareholder. Until Common Shares shall have been delivered to
the Participant in accordance with Section 2(c) hereof, subject to the terms of
this Agreement and the Plan, the Participant shall have no rights of a
shareholder with respect to the Restricted Units, including no right to vote the
Restricted Units and no right to receive current dividends or dividend
equivalents with respect to the Restricted Units.


4. Change in Control. Notwithstanding Section 2 of this Agreement, if the
Participant holds Restricted Units at the time a Change in Control occurs, the
Period of Restriction with respect to the Target Number of Units granted in
Section 1 shall automatically lapse immediately prior to the consummation of
such Change in Control.


5. Withholding and Responsibility for Taxes. Pursuant to Article 15.5 of the
Plan, the Company, any Affiliate or any Subsidiary shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
any Affiliate or any Subsidiary, an amount sufficient to satisfy any federal,
state, local or other taxes required by law to be withheld with respect to the
Units. The Participant may direct the Company to satisfy the withholding
obligation with respect to the Units by the Company withholding Common Shares
(otherwise deliverable pursuant to Section 2(c) above) having a Fair Market
Value equal to the minimum statutory withholding (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes)
that could be imposed on the transaction and, in any case in which it would not
result in additional accounting expense to the Company, in excess of the minimum
statutory withholding amount. The Participant understands that he or she (and
not the Company, any Affiliate or any Subsidiary) shall be responsible for his
or her own tax liability that may arise with respect to the Units and any Common
Shares issued pursuant to this Agreement.


6. Restrictions on Transfer. During the Period of Restriction, the Participant
shall not sell, transfer, pledge, hypothecate, assign, exchange or otherwise
dispose of the Restricted Units. Any attempted sale, transfer, pledge,
hypothecation, assignment, exchange or other disposition shall be null and void
and of no force or effect and the Company shall have the right to disregard the
same on its books and records and to issue “stop transfer” instructions to its
transfer agent.


7. Plan Provisions Control. This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.
Notwithstanding anything to the contrary contained herein, the provisions of the
Plan shall govern if and to the extent that there are inconsistencies between
the provisions of the Plan and the provisions of this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan prior to the
execution of this Agreement.


8. No Rights Conferred. Nothing in this Agreement shall give the Participant any
right to continue in the employ or service of the Company, any Affiliate or any
Subsidiary and/or as a member of the Company’s Board of Trustees or in any other
capacity, or interfere in any way with the right of the Company, any Affiliate
or any Subsidiary to terminate the employment or services of the Participant.


9. Consent to Electronic Delivery. The Company may choose to deliver certain
materials relating to the Plan in electronic form. By accepting this Agreement,
the Participant agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to the Participant in an electronic format. If at any
time the Participant would prefer to receive paper copies of these documents,
please contact the Chief Financial Officer of the Company to request paper
copies of these documents.





--------------------------------------------------------------------------------



10. Adjustments. The number and kind of shares covered by this Agreement and
other terms in this Agreement may be appropriately adjusted in accordance with
Section 4.2 of the Plan.


11. Compliance with Section 409A of the Code. The Participant hereby consents
(without further consideration) to any change to this Agreement or the Award so
the Participant can avoid paying penalties under Section 409A of the Code, even
if those changes affect the terms and conditions of this Agreement of the Award
and reduce its value or potential value.


12. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement may not be
assigned or transferred in whole or in part by the Participant, nor may the
Participant delegate any duty or obligation under this Agreement, and any
attempt to so assign, transfer or delegate shall be null and void and of no
force or effect.


13. Interpretation of this Agreement. All determinations and interpretations
made by the Committee with regard to any questions arising under the Plan or
this Agreement shall be final, binding and conclusive as to all persons,
including without limitation the Participant and any person claiming rights from
or through the Participant.


14. Venue. Each party to this Agreement hereby irrevocably (i) consents and
submits to the exclusive jurisdiction of the state and federal courts in Harris
County, Texas in connection with any disputes arising out of this Agreement, and
(ii) waives any objection based on venue or inconvenient forum with respect to
any action instituted therein arising under this Agreement or the transactions
contemplated hereby, and agrees that any dispute with respect to such matters
shall be heard only in the courts described above.


15. Governing Law; Entire Agreement; Amendment. This Agreement shall be governed
by and construed in accordance with the laws of the State of Maryland, without
regard to such state’s conflict of laws principles. The Plan and this Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof; provided,
however, that if the Participant is party to an employment, change in control or
similar agreement with the Company or an Affiliate and such agreement contains
terms applicable to equity awards of the type granted by this Agreement that are
more favorable to the Participant than is provided for in this Agreement, the
terms of such employment, change in control or similar agreement shall control.
This Agreement may be amended by the Committee, subject to the Participant’s
consent if such amendment materially and adversely affects the rights of the
Participant, except that the consent of the Participant shall not be required
for any amendment made pursuant to Section 4.2 or Section 15.11 of the Plan, or
as set forth in Section 11 of this Agreement.


16. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given (i) when
delivered personally, or (ii) three days after being deposited in the United
States mail, by certified or registered mail, postage prepaid, or (iii) the next
business day after sent by nationally recognized overnight delivery service, and
addressed, if to the Company, at its principal place of business, Attention:
Chief Financial Officer, and if to the Participant, at his or her most recent
address as shown in the employment or stock records of the Company.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

Whitestone REIT
By:Name:Title:
Participant: ________________________________Date:








--------------------------------------------------------------------------------



Exhibit A


Lapse of Period of Restriction


The purpose of this Exhibit A is to set forth the performance goals that will
determine the number of Restricted Units that will vest, resulting in the
lapsing of the Period of Restriction applicable to such Units and the issuance
of one Common Share for each such vested Unit in accordance with the terms of
the attached Restricted Unit Award Agreement (the “Agreement”). This Exhibit A
is incorporated into and forms a part of the Agreement.


The Period of Restriction will lapse as follows:


On, or as soon as practicable after, December 31, 2022, the Company will measure
its 3-Year Total Shareholder Return (“TSR”) and compare it to the 3-Year TSR for
the peer group below for the 3-year period ending December 31, 2022. The Company
will determine its rank/position in the list of the 17 companies set forth
below. The number of Units that vest, resulting in the lapsing of the Period of
Restriction applicable to such Units and the issuance of one Common Share for
each such vested Unit, may range from zero to 200% of the Target Number of
Units, based on the Company’s position relative to the peer group, such number
of Units to be determined by multiplying the Target Number of Units by the
applicable Conversion Factor shown in the table below. The Period of Restriction
will lapse when the Committee makes its final determination of the Company’s
relative TSR rank/position.


Institution Name (2)
TickerAcadia Realty TrustAKRBrixmor Property Group Inc.BRXCedar Realty Trust,
Inc.CDRSITE Center CorpSITCFederal Realty Investment TrustFRTKimco Realty
CorporationKIMKite Realty Group TrustKRGRPT RealtyRPTRegency Centers
CorporationREGRetail Opportunity Investments Corp.ROICRetail Properties of
America, Inc.RPAIRetail Value Inc.RVISaul Centers, Inc.BFSUrban Edge
PropertiesUEUrstadt Biddle Properties Inc.UBAWeingarten Realty
InvestorsWRIWhitestone REITWSR




--------------------------------------------------------------------------------






Three Year (2020–2022) Relative Shareholder Return Performance RankRank
Conversion Factor (1)
90th Percentile
1 - 22
75th Percentile
3 - 41.5
50th Percentile
5 - 91
35th Percentile
10 - 110.5
Less than 35th Percentile
12 - 170



1.The Conversion Factor determines the number of Units that vest, resulting in
the lapsing of the Period of Restriction applicable to such Units and the
issuance of one Common Share for each such vested Unit. Example: At the 75th
percentile, the Period of Restriction will lapse with respect to 150% of the
Target Number of Units and one Common Share will be issued for each such Unit.


2.If Total Shareholder Return is not available for any of the companies listed
above due to (1) bankruptcy or (2) delisting due to not meeting the minimum
share price requirements of the applicable stock exchange, then such company
will be deemed to be at the lowest rank of the companies. If Total Shareholder
Return is not available for any of the companies listed due to merger,
acquisition or take-private transaction, then such company will be omitted from
the list and the number of companies included in each percentile will be
adjusted accordingly.



